 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6   KO LOKAMAN,
 7                             Petitioner,                Case No. C19-0851-TSZ

 8          v.                                            ORDER OF DISMISSAL

 9   WILLIAM BARR, et al.,

10                             Respondents.

11

12          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,
13
     United States Magistrate Judge, docket no. 15, to which no objections or responses were filed,
14   the Court finds and ORDERS:
15          (1)    The Court ADOPTS in part and MODIFIES in part the Report and
16   Recommendation;
17          (2)    Petitioner’s habeas petition and this action are DISMISSED as moot;
18          (3)    The Government’s motion to dismiss, docket no. 8, is STRICKEN as moot; and
19          (4)    The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.
20          Dated this 24th day of October, 2019.
21

22
                                                          A
                                                          Thomas S. Zilly
23                                                        United States District Judge




     ORDER OF DISMISSAL - 1
